Citation Nr: 1205516	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to an initial compensable rating for a right knee disorder.

4.  Entitlement to an initial compensable rating for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2010, the Veteran did not report for the personal hearing he had requested and his request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2011).

The claim of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record is against finding that a current cervical spine disability is related to service and there is no evidence of compensable cervical spine arthritis within one year of service separation.

2.  The Veteran's right knee disorder is manifested by flexion of 140 degrees and extension of 0 degrees even taking into account his complaints of pain.

3.  The Veteran's right knee disorder is not manifested by instability, malunion of the tibia and fibula, removal of or dislocation of the cartilage, or X-ray evidence of arthritis.

4.  The Veteran's left knee disorder is manifested by flexion of 140 degrees and extension of 0 degrees even taking into account his complaints of pain.

5.  The Veteran's left knee disorder is not manifested by instability, malunion of the tibia and fibula, removal of or dislocation of the cartilage, or X-ray evidence of arthritis.
CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran has not met the criteria for a compensable rating for his right knee disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

3.  The Veteran has not met the criteria for a compensable rating for his left knee disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claim, the Board finds that a letter dated in May 2006, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the claim for higher initial ratings for bilateral knee disabilities, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

As to all the issues on appeal, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the May 2006, July 2006, July 2007, August 2007, and August 2008 letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  Specifically, since the Veteran did not notify the RO of the location of any post-service treatment records, the RO only obtained and associated with the record his service treatment records.  Moreover, given the Veteran's failure to identify any post-service treatment records, the Board finds that no further action needs to be taken by VA with respect to obtaining any records before adjudicating the current appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  

The Veteran was provided VA examinations in November 2006 and July 2007 that are adequate to adjudicate the claims because, after a review of the record on appeal and/or an examination of the claimant, the examiners opined as to the origin of the Veteran's cervical spine disability and/or the severity of his bilateral knee disabilities which opinions are supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran and his representative contend that the claims cervical spine disability was caused by his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that an April 1996 service treatment record recorded the Veteran's complaints of a stiff neck diagnosed as a strain.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as neck pain and stiffness, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, service treatment records, including February 1995 and July 1995 examinations as well as the February 1997 separation examination, are otherwise negative for complaints or treatment for symptoms of or a diagnosis of a chronic cervical spine disability.  In this regard, while the Veteran complained of a history of swollen joints at the July 1995 and February 1997 examinations, he thereafter identified his knees and low back as the source of his problem and not his cervical spine.  In fact, at all three of the examinations, it was specifically opined that his psychiatric condition and spine were normal.  

As to the lay claims, the Board finds that diagnosing a chronic cervical spine disability requires special medical training and/or equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having a chronic cervical spine disability while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Moreover, the Board also finds more compelling the service treatment records, including the February 1995, July 1995, and February 1997 examinations, which are negative for complaints and/or treatment for or a diagnosis of a chronic cervical spine disability following the one incident in April 1996, than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of this disorders while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for a cervical spine disability based on in-service incurrence must be denied.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that there is no evidence in the record of the Veteran having compensable cervical spine arthritis within one year of service separation.  Accordingly, entitlement to service connection for a cervical spine disability must be denied on a presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1997 and the first complaints and diagnoses of a cervical spine disability at the 2006 VA examinations, diagnosed as a cervical spine strain, to be compelling evidence against finding continuity.  Put another way, the almost decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with neck pain and stiffness since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to be in pain.  Id.  

However, upon review of the claims file, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current cervical spine disability since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the February 1997 separation examination.  The Board also finds the fact that the Veteran did not seek medical treatment for the disability in the almost ten year period following his separation from military service weights against his claim.  If he did have this problem since 1997, it seems likely that he would have sought some type of medical help for it prior to filing his claim for VA compensation benefits in 2006. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorders for almost a decade following his separation from active duty in 1997, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for a cervical spine disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's cervical spine disability and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the November 2006 VA examiner opined that it was not caused by his military service.  Specifically, the November 2006 VA spine examiner, after a review of the record on appeal and an examination of the claimant, reported that while service treatment records show the claimant sought treatment for a stiff neck diagnosed as a strain on one occasion, because no X-rays were taken and because service treatment records do not document a severe cervical spine injury, it was his opinion that it is less likely than not that the appellant's current cervical spine strain is due to his military service.

This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the Board also finds that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's cervical spine disability and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to the Veteran's and his representative's assertions that the claimant's cervical spine disability was caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special training and/or equipment is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his cervical spine disability was caused by service are not competent evidence.  Routen, supra; see also Bostain, supra.  Furthermore, the Board finds more competent and credible the opinion by the above VA examiner that his cervical spine disability was not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for a cervical spine disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a cervical spine disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claims

The Veteran asserts that his bilateral knee disabilities meet the criteria for compensable evaluations. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

The December 2006 rating decision granted service connection for bilateral knee disabilities and assigned non compensable ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Given the nature and location of the Veteran's service connected disorders, the Board will consider if he is entitled to compensable evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011).  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  

However, the Board will not consider if the Veteran's is entitled to compensable evaluations under the other criteria for rating disabilities of the knees because, as seen at the November 2006 and July 2007 VA joints examinations, his adverse symptomatology does not include X-ray evidence of arthritis, ankylosis, instability, a dislocated semilunar cartilage, removal of the semilunar cartilage, tibia and fibula impairment, and/or genu recurvatum.  Id; Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis); Also see 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5262, and 5263 (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

As to compensable evaluations under Diagnostic Codes 5260 and 5261, at the November 2006 VA joints examination it was opined that the range of motion of knees was normal (Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011)) with no bone loss, dislocation, arthritis, crepitus, clicks, grinding, instability, or abnormality.  It was also opined that there was no additional lost motion after repetitive use.  X-rays were normal.

At the July 2007 VA examination, the Veteran complained of chronic bilateral knee pain and instability.  On examination, the range of motion of the knees was 0 to 140 degrees with no limp, tenderness, swelling, defect in tracking, cyst, or laxity.  Repeat range of motion testing did not produce pain, weakness, or fatigue.  X-rays were normal. 

As to a compensable rating for either knee under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 10 percent rating because flexion of either knee is not limited to 45 degrees but at its worst it was not limited at all at 140 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to a compensable rating for either knee under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 10 percent rating under Diagnostic Code 5261 because extension of either knee is not limited to 10 degrees but at its worst it was not limited at all at 0 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson, supra.

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings for either knee under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of either knee is not limited to at least 45 degrees and extension of either knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to the Veteran's claim that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that his bilateral knee disabilities, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the Veteran told the July 2007 VA examiner that except for causing him to have to work slower his bilateral knee disabilities have no affect on his work.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and instability and others are credible to report on what they can see such as a limp.  See Jandreau, supra; Buchanan, supra; Charles, supra; Also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay persons are not competent to opine as to the chronic problems caused by the bilateral knee disabilities because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his bilateral knee disabilities provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black, supra; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his bilateral knee disabilities, acting alone, prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to a compensable evaluation for a right knee disorder is denied.

Entitlement to a compensable evaluation for a left knee disorder is denied.


REMAND

Service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2011).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As for secondary service connection for a psychiatric disorder under 38 C.F.R. § 3.310, the Board notes that there is no opinion in the record addressing the question of whether the Veteran's psychiatric disorder was aggravated by his service connected bilateral knee disabilities.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.  In fact, while the November 2006 VA psychiatric examiner opined that it was more likely than not that the Veteran's current clinical depression is a result of his orthopedic condition, he did not specifically address the question of aggravation in that opinion or the February 2007 addendum.  A new opinion is required to address that possibility.

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Send the claims folder to the examiner who conducted November 2006 VA psychiatric examination and ask the examiner to review the file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder has been aggravated by his service connected bilateral knee disabilities or any other service-connected disability.  The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  If the examiner determines that an opinion cannot be provided without another examination, then the Veteran should be scheduled for another examination.  If the examiner from November 2006 is unavailable, then a new examination should be provided and the new examine should provide the requested opinion.  A complete rationale should be provided for any opinion offered.

2.  The RO/AMC should thereafter readjudicate the claim.  The adjudication should include both direct and secondary service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


